UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54024 ONE2ONE LIVING CORPORATION (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3585 North Courtenay Parkway, Suite 5 Merritt Island, Florida 32953 (Address of principal executive offices, zip code) (877) 407-9797 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of June 30, 2013 and as of May 14, 2013, there were 50,000,000 shares of common stock, $0.0001 par value per share, outstanding, 100 shares of Series A Preferred Stock, $0.0001 par value per share, issued and outstanding, and 34,000,000 shares of Series B Preferred Stock, $0.0001 par value per share, issued and outstanding. 2 ONE2ONE LIVING CORPORATION (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2013 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Balance Sheets as of June 30, 2013 (unaudited) December 31, 2012 (audited). 7 Statements of Operations for the three and six months ended June 30, 2013 and 2012, and the period from November 13, 2008 (Inception) to June 30, 2013 (unaudited). 8 Statements of Cash Flows for the six months ended June 30, 2013 and 2012, and the period from November 13, 2008 (Inception) through June 30, 2013 (unaudited). 9 Notes to Financial Statements (unaudited). 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 4. Controls and Procedures. 28 Part II. Other Information Item 1. Legal Proceedings. 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 29 Item 4. Mine Safety Disclosures. 29 Item 5. Other Information. 29 Item 6. Exhibits. 29 Signatures 30 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of One2One Living Corporation, a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the Company’s need for and ability to obtain additional financing, the ability of the Company to grow its business in the dating and relationship services market, the ability of the Company to competitively price its services and products at a level to generate a profit, the ability of the Company to obtain the employees and personnel to successfully implement its plan of operation, other factors over which we have little or no control, and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 4 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ONE2ONE LIVING CORPORATION (Formerly Jinmimi Network Inc.) (A Development Stage Company) FINANCIAL STATEMENTS June 30, 2013 (Unaudited) 5 BALANCE SHEETS 7 STATEMENTS OF OPERATIONS 8 STATEMENTS OF CASHFLOWS 9 NOTES TO FINANCIAL STATEMENTS 10 to 19 6 E2ONE LIVING CORPORATION (Formerly Jinmimi Network Inc.) (A Development Stage Company) BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Promissory note and accrued Interest (Note 7) TOTAL CURRENT ASSETS WEB DEVELOPMENT COSTS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related party- Shareholder loan (Note 4) Promissory notes -due to related parties (Note 5) Accrued liabilities – related parties accrued interest Corporate Credit Card TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock (Note 9) Authorized 50,000,000 shares of preferred stock, $0.0001 par value Issued and outstanding 100 shares of Preferred A Stock (December 31, 2011 – Nil) 34,000,000 shares of Preferred B Stock (December 31, 2011 – Nil) 300,000,000 shares of common stock, $0.0001 par value, Issued and outstanding 48,537,500 shares of common stock (December 31, 2011 –87,150,00) Additional paid-in capital Shares Subscribed Deficit accumulated during the development stage ) ) Accumulated other comprehensive income TOTALSTOCKHOLDERS’ EQUITY (DEFICIT) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 ONE2ONE LIVING CORPORATION (Formerly Jinmimi Network Inc.) (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Six Months Ended June 30 November 13, 2008 (inception) to June 30, 2013 REVENUES Net revenues $
